Title: From Alexander Hamilton to James McHenry, 27 April 1799
From: Hamilton, Alexander
To: McHenry, James


New York, April 27, 1799. “I have reflected on the idea of furnishing the Regimental Quarter Masters with money to procure Quarters Transportation &c for the Recruits. It is a service which in an extensive State (New York for example) he cannot execute personally. If he employs substitutes at the different Stations, as the Contractor must do so likewise for his objects, it will either, by employing jointly the same Agent every where, come to the same thing as if the Contractor were authorised to perform the service, or there will be an inconvenient multiplication of Agents. If he confides a portion of the money for the purpose to the principal recruiting Officer in each sub district, this will extend and complicate the pecuniary agency and accountability of those officers. In general, I consider this as a thing to be avoided; and as there will be a contractor whose care will embrace every subdistrict I return to the opinion that it will be most expedient to instruct him to comprise in it the objects above mentioned.…”
